Citation Nr: 1300480	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  07-24 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cardiac disability, to include congestive heart failure (CHF) and cardiomyopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to May 1985.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2010, the Board remanded the case for additional development.  This claim is again REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although, regrettably, it will result in additional delay in adjudicating this appeal, a remand is required to ensure compliance with the Board's prior December 2010 remand and provide an adequate VA examination.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998); 38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran contends he has a cardiac disability due to military service.  In December 2010, the Board remanded the claim so the Veteran could undergo an examination to determine whether any heart disability was related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  

At a January 2011 VA examination, the examiner opined that the Veteran's heart condition was not related to his military service, because there was no evidence of heart failure or any condition that would lead to heart failure while he was on active duty.  However, the opinion did not discuss or thoroughly consider several possible indications of in-service heart complaints during service, even though specifically instructed to do so in the December 2010 Board remand.  

The Veteran's service medical records show several complaints of chest pain in service, including complaints in September 1974, February 1975, August 1975, and February 1982.  In September 1974 and August 1975, it was noted that the recurrent chest pains had been present for a number of years.  The chest pain was primarily noted to occur on the left side of the Veteran's chest, specifically in the left axillary line and retro-sternal areas.  In August 1975, an electrocardiogram (EKG) was recommended pursuant to a periodic service examination, and the EKG report shows a notation of incomplete right bundle branch block.  Presumably based on that EKG report, a provisional diagnosis of possible right bundle branch block was made in August 1975.  Other diagnoses in the service records related to chest pain include musculoskeletal chest pain and muscle spasms.  Additionally, there is an undated radiographic report noting questionable cardiac contour.  The service medical records document other symptoms subsequently associated with the Veteran's heart condition, including numbness in the neck and arm associated with chest pain, and shortness of breath.  Finally, during a medical board examination in December 1984, conducted due to an unrelated back disability, the Veteran's heart was noted to be normal upon clinical evaluation.  However the examination report notes that EKG testing revealed a right axis deviation.

Moreover, there is no indication that the examiner considered competent lay statements regarding in-service recurrent chest pain and continuity of symptomatology of cardiovascular problems since service, in providing the negative etiological opinion.  The Veteran is competent as a layperson to offer his account of pertinent symptoms, such as recurrent chest pain and shortness of breath, during and since service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.159(a)(2) (2012).  The Veteran's assertions are corroborated by numerous statements from friends and family, attesting to a continuity of chest pains and shortness of breath symptoms, dating back to service in the Army.  Post-service VA treatment records similarly show continued complaints of chest pain, shortness of breath, and dyspnea upon exertion.  Since his allegations of those particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  Barr v. Nicholson, 21. Vet. App. 303 (2007).

On remand, a VA examination and medical opinion is needed.  The Board's December 2010 remand requested a VA examination with an appropriate specialist, as opposed to a mere review of the medical records.  

In light of the foregoing evidence, the Board finds that, in order to make an accurate assessment of the Veteran's heart disability and fairly decide the merits of the Veteran's claim, it is necessary to have a medical examination and opinion discussing the relationship between his current heart disability and the in-service complaints of chest pain and shortness of breath, and EKG findings, and continuity of symptomatology of cardiovascular problems since service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of any cardiac disability.  The examiner must review the claims file and must note that review in the report.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be stated.  The examiner should elicit from the Veteran a complete history of his complaints of a chronic heart disability, including any medical treatment, and note that, in addition to the medical evidence, the Veteran's lay history has been considered.  For the purposes of the requested opinion, the examiner should presume that the Veteran has credibly asserted complaints of heart problems and symptoms such as chest pain and shortness of breath, both during and since service to the present.  The rationale for all requested opinions shall be provided.  The examiner should provide the following:

(a)  Please identify any currently diagnosed cardiac disability.  Specifically confirm if the Veteran currently has congestive heart failure (CHF), cardiomyopathy, or ischemic heart disease.

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed cardiac disability had its clinical onset during the Veteran's active service, or is otherwise related to active service?

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

